Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:20-cv-23278-MGC

   UNITED STATES OF AMERICA,

                  Plaintiff,

   v.

   REAL PROPERTY LOCATED AT 7505 AND 7171
   FOREST LANE, DALLAS, TEXAS 75230, WITH ALL
   APPURTENANCES, IMPROVEMENTS, AND
   ATTACHMENTS THEREON, AND ANY RIGHT TO
   COLLECT AND RECEIVE ANY PROFIT, RENT,
   INCOME, AND PROCEEDS THEREFROM,

               Defendant.
   ____________________________________________/

             CLAIMANTS’ MOTION TO DISMISS THE VERIFIED COMPLAINT

          Claimants Mordechai Korf, Uriel Laber, Optima 7171 and Optima Ventures (collectively,

   “Claimants”) respectfully submit this alternative motion to address whether the Court should

   dismiss the Verified Complaint for Forfeiture in Rem, dated August 6. 2020 (the “Verified

   Complaint” or “Compl.”),1 on grounds of international comity and abstention. As noted in the

   concurrently filed Motions to Compel Arbitration, Claimants urge the Court not to reach the instant

   Motion to Dismiss and instead order the United States to arbitrate its claims.2



   1
      Citations to “Paul Decl.” refer to the February 5, 2021 Declaration of Joshua N. Paul. Citations
   to “Ex.” refer to the exhibits to the Paul. Decl., and all page citations to the exhibits refer to the
   page numbers of the as-filed PDFs. Citations to “Marchukov Aff.” refer to the February 5, 2021
   Declaration of Dmytro Marchukov. Citations to “Dkt.” refer to the docket in this action.
   2
       Optima Ventures and Optima 7171 have moved to compel arbitration pursuant to the U.S.-
   Ukraine BIT at the first available opportunity, i.e., six months from the date that the dispute arose.
   See Dkt. 36. Korf and Laber, in turn, have moved to compel arbitration pursuant to the doctrine
   of equitable estoppel. See Dkt. 37. All Claimants seek arbitration of their claims and urge the
   Court not to reach the merits of the instant motion to dismiss. See Rule 12(b) (“No defense or

                                                     1
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 2 of 18




                                    PRELIMINARY STATEMENT

          This case is an example of the United States engaging in egregious overreach, and

   attempting to step into the shoes of Ukraine, a sovereign state, in order to assert claims that alleged

   conduct committed in Ukraine, by wealthy and powerful Ukrainian nationals, that purportedly

   harmed a Ukrainian bank, violates specific provisions of Ukrainian criminal law. Notwithstanding

   that no Ukrainian prosecutor or government entity has even alleged that the Ukrainian conduct

   described in the Verified Complaint violates Ukrainian criminal law, the United States now seeks,

   in federal court in Florida, the forfeiture of property located in Texas, because the United States

   alleges that property was acquired with funds unlawfully obtained in Ukraine, under Ukrainian

   law.

          PrivatBank is, and has been, one of the largest financial institutions in Ukraine. The bank

   was owned by two Ukrainian billionaires, Ihor Kolomoisky and Gennadiy Boholiubov until

   December 2016, when the Ukrainian government seized the bank and nationalized it as a result of

   what the Ukrainian government claimed was massive theft and fraud. Since that time, PrivatBank

   has engaged in a worldwide shotgun-blast of litigations against its former owners, all of which are

   premised on PrivatBank’s claims that Kolomoisky and Boholiubov orchestrated a scheme in which

   they looted the bank by fraudulently misappropriating loan proceeds, laundering those proceeds

   through various bank accounts in Ukraine and around the world, and then using the funds to invest

   in assets around the world, including in the United States.




   objection is waived by joining it with one or more other defenses or objections in a responsive
   pleading or in a motion.”); Babcock v. Neutron Holdings, Inc., 454 F. Supp. 3d 1222, 1228 (S.D.
   Fla. 2020) (“A motion to compel arbitration is treated as a Rule 12(b)(1) motion to dismiss for lack
   of subject-matter jurisdiction.”).

                                                     2
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 3 of 18




          For reasons yet to be explained, and based on authority yet to be identified, the United

   States chose, in August 2020, to step into the fight between the Ukrainian government and two of

   Ukraine’s most prominent citizens by filing the Verified Complaint. Mirroring PrivatBank’s

   allegations, the United States claims that the property at issue was obtained using funds derived

   from the same unlawful and fraudulent scheme at issue in PrivatBank’s various litigations and in

   a wave of substantially similar lawsuits that have been decided and are being decided by the

   Ukrainian courts. Remarkably, the United States claims that the property is subject to forfeiture

   even though the purportedly unlawful Ukrainian conduct upon which the forfeiture is sought has

   not even been alleged to be criminal by any Ukrainian prosecutor. Undeterred by the lack of any

   criminal convictions obtained by, or even charges brought by, Ukrainian law enforcement, the

   United States seeks to itself allege and prove violations of Ukrainian criminal law, carried out in

   Ukraine, by Ukrainian nationals, against a Ukrainian state-owned bank. This overreach is a

   patently improper and transparent effort by the United States to enforce Ukrainian law and regulate

   conduct occurring in Ukraine in violation of principles of international comity.

          Beyond the fact that the United States has no authority to interpret, allege, and prosecute

   crimes under Ukrainian criminal law (in this Court or anywhere), the United States’ claims are

   time-barred under the one-year statute of limitations for forfeiture claims.

          All of these fatal defects to the Verified Complaint are detailed below, and mandate

   dismissal of this action with prejudice.

                                     FACTUAL BACKGROUND

   A.     Ukraine Nationalizes PrivatBank and Initiates Litigation Around the World

          As alleged in the Verified Complaint, PrivatBank, which is located in Ukraine, is one of

   Ukraine’s largest banks, and has been since at least the early 2000s. See Compl. ¶ 10. In December



                                                    3
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 4 of 18




   2016, the National Bank of Ukraine (“NBU”) nationalized PrivatBank, transferring ownership of

   the bank to the Ukrainian government.3 See id.

          The United States alleges that PrivatBank was seized after audits purportedly “uncovered

   a scheme by the bank’s owners to steal over $5 billion from the bank via the issuance of fraudulent

   loans.” Id. The United States alleges that PrivatBank’s former owners, Ihor Kolomoisky and

   Gennadiy Boholiubov are “Ukrainian oligarch[s]” who, together, “excercised extensive control

   over PrivatBank and its activities.” Id. ¶¶ 11-12.

          Following     the   seizure   of   the    bank,   the   Ukrainian    government – through

   PrivatBank – embarked on a worldwide frenzy of litigation, filing actions in London, Switzerland,

   Israel, Cyprus, and, here in the United States, in Delaware Chancery Court.4 PrivatBank’s claims

   in each of those actions are premised on the same allegations underlying the United States’ claims

   here – that Kolomoisky and Boholuibov “used their control of PrivatBank to steal billions of

   dollars of the bank’s funds,” and laundered the purportedly stolen proceeds through bank accounts

   in Ukraine and elsewhere around the world. Compl. ¶¶ 1, 16-18, 22-83.

          The United States alleges that Kolomoisky and Boholuibov’s conduct violated Ukrainian

   criminal law. See id. ¶¶ 64-73. Remarkably, the United States does not, because it cannot, allege

   that Kolomoisky and Boholuibov have been convicted in Ukraine of any alleged violations of

   Ukrainian cirminal law, including violations asserted by the United States itself.5 In fact, no


   3
       See https://bank.gov.ua/en/news/all/derjava-uhvalila-rishennya-pro-vhodjennya-do-kapitalu-
   pat-privatbank (“The bank will be transferred from private shareholders into the ownership of the
   State. . . .”).
   4
     The Court may take judicial notice of the existence of other litigations filed by PrivatBank, the
   existence of which are not in dispute. See Cavero v. Law Offices of Erskine & Fleisher, 2012 WL
   13134213, at *3 (S.D. Fla. Aug. 28, 2012).
   5
      The United States does not provide any explanation as to why it (not the Ukrainian government)
   is asserting violations of Ukrainian criminal law by Ukrainian nationals against a Ukrainian state-
   owned bank. Claimants are unaware of any basis upon which the United States has the authority
                                                    4
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 5 of 18




   criminal charges have even been filed against Kolomoisky and Boholuibov in Ukraine relating

   to PrivatBank.

          The Verified Complaint contains extensive allegations regarding the nature of the supposed

   scheme employed by Kolomoisky and Boholuibov “to steal billions of dollars of [PrivatBank’s]

   funds.” Compl. ¶ 16; see also id. ¶¶ 16-83. These allegations include references to specific loans

   that the United States alleges were used by Kolomoisky and Boholuibov to fraudulently steal loan

   proceeds from PrivatBank, in violation of Ukrainian law. See, e.g., id. ¶¶ 36-39, 44, 47, 59.

   Recently, certain of the Ukrainian borrowers accused by the United States of committing

   Ukrainian crimes, in Ukraine, against a Ukrainian bank, have initiated litigations in Ukraine

   against PrivatBank seeking judgments that, contrary to PrivatBank’s allegations in its various

   litigations (and the United States here), the purportedly fraudulent loans were in fact entirely

   legitimate and consistent with Ukrainian law (the “Related Actions”). Those cases are proceeding

   through the Ukrainian judicial system, and Ukrainian courts have begun issuing decisions directly

   refuting PrivatBank’s allegations, which are mirrored by the United States in the Verified

   Complaint.

          As a specific example, the United States alleges that the application for Loan Number

   4N09129D falsely “stated that the loan would be repaid via funds earned through ferroalloy

   production; instead, it was repaid with funds from two other loans.” Compl. ¶ 47. The United

   States claims that such alleged misrepresentations “constituted a fraud by and on PrivatBank.” Id.

   ¶ 48. However, in a decision issued by the Economic Court of Kyiv on January 22, 2021, the

   Ukrainian court found that the “the loan repayment and payment of all interest, fees, and other




   to allege and prosecute violations of the criminal laws of Ukraine, a sovereign state, and the
   Verified Complaint fails to cite any such authority.
                                                   5
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 6 of 18




   payments, which were set forth in the Loan Agreement No. 4N09129D . . . were made at the

   expense of funds received by [NZF] from its business activities, at the expense of the Guarantor

   and not at the expense of other loan funds, which were received by [NZF] under other loan

   agreements.” See Paul Decl., Ex. 1 (Decision, Joint Stock Co. Nikopol Ferroalloy Plant v. Joint

   Stock Co. Comm. Bank PrivatBank, No. 910/14224/20 (Kyiv Econ. Ct. Jan. 22, 2021), at 25). This

   finding by a Ukrainian court concerning issues of Ukrainian law directly contradicts the United

   States’ allegation that Loan No. 4N09129D was a “fraud,” and that the proceeds from that loan

   “constituted embezzlement and conversion.” Compl. ¶¶ 48, 61. Another decision issued by the

   same Ukrainian court on the same day determined that a number of other loans the United States

   purports to identify as fraudulent were not, including Loan Nos. 4N10122D, 4N10221D,

   4N10224D, 4N10220D, and 4N10263D. See Paul Decl., Ex. 2 (Decision, Joint Stock Co. Nikopol

   Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank, No. 910/13313/20 (Kyiv Econ. Ct.

   Jan. 22, 2021), at 4-5); Compl. ¶ 36.

          Another Ukrainian borrower identified in the Verified Complaint, ZFZ, has filed at least

   four similar actions in Ukraine seeking declarations that its loans were properly performed. Each

   of those actions concern loans that are substantially similar to the ZFZ Loan identified in the

   Verified Complaint, and expressly reference this case. See, e.g., Paul Decl., Ex. 3 (Statement of

   Claim, Joint Stock Co. Zaporizhzhia Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank,

   No. 18-180/282 (Kyiv Econ. Ct. Dec. 3, 2020), at 21) (noting that on August 6, 2020, two actions

   were filed by the United States DOJ in this Court, including an action against real property located

   at 7505 and 7171, Forest Lane, Dallas, Texas, 75230).6 The actions remain active and pending.



   6
       Accord Paul Decl., Ex. 4 (Statement of Claim, Joint Stock Co. Zaporizhzhia Ferroalloy Plant
   v. Joint Stock Co. Comm. Bank PrivatBank, No. 18-183/328 (Kyiv Econ. Ct. Dec. 3, 2020), at 21);
   id., Ex. 5 (Statement of Claim, Joint Stock Co. Zaporizhzhia Ferroalloy Plant v. Joint Stock Co.
                                                    6
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 7 of 18




   B.     The United States Seeks To Forfeit the Property

          On August 6, 2020, the United States filed the Verified Complaint for forfeiture in rem

   seeking to forfeit the 19.435-acre tract of land known as the CompuCom Campus, located at 7505

   and 7171 Forest Lane, Dallas, Texas 75230 (the “Property”). See Compl. ¶¶ 1-3. The United

   States alleges that the Property was purchased in 2010 by Claimant Optima 7171, a Delaware

   limited liability company owned 100% by Claimant Optima Ventures. Id. ¶ 99. Claimant Optima

   Ventures, also a Delaware limited liability company, was owned in part by Kolomoisky and

   Boholiubov. Id. ¶ 86(c).

          Notwithstanding the absence of any Ukrainian criminal convictions (or even charges)

   relating to the supposedly massive fraud engaged in and directed by Kolomoisky and Boholiubov,

   the United States seeks forfeiture of the Property on the grounds that the Property was purchased

   with “misappropriated funds” that were fraudulently and unlawfully obtained from PrivatBank in

   Ukraine. See id. ¶¶ 1-5. Every one of the causes of action asserted in the Verified Complaint is

   predicated on the United States’ unproven and unfounded accusations that a portion of the funds

   Claimant Optima 7171 used to purchase the Property were “misappropriated from PrivatBank.”

   Id. ¶ 104; see also id. ¶¶ 127-48.

          On September 4, 2020, without a hearing or any opportunity to respond, the United States

   obtained an ex parte restraining order, which prohibited the Property from being “transferred, sold,

   assigned, pledged, distributed, encumbered, attached or disposed of in any manner . . . unless

   approved in writing by the Government.” Dkt. 5-1:2. Subsequently, the United States conditioned

   the sale of the Property upon the deposit of the net sale proceeds into the account of the United



   Comm. Bank PrivatBank, No. 18-188/341 (Kyiv Econ. Ct. Dec. 3, 2020), at 21); id., Ex. 6
   (Statement of Claim, Joint Stock Co. Zaporizhzhia Ferroalloy Plant v. Joint Stock Co. Comm.
   Bank PrivatBank, No. 18-189/342 (Kyiv Econ. Ct. Dec. 3, 2020), at 21).
                                                    7
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 8 of 18




   States Marshals Service. The market value of the Property is $23,250,000.00. To date, there has

   been no hearing or opportunity to challenge the basis for the ex parte restraining order.

                                             ARGUMENT

   I.     INTERNATIONAL COMITY REQUIRES ABSTENTION

          International comity is an abstention doctrine that accords deference to the decisions of

   foreign sovereigns. See Ungaro-Benages v. Dresdner Bank AG, 379 F.3d 1227, 1237-38 (11th

   Cir. 2004). As this Court has held, it is “prudent and just” for a federal court to abstain from

   jurisdiction in deference to concurrent proceedings in another jurisdiction. Curran v. Hindu Credit

   Union Co-Op Soc’y Ltd., 2011 WL 1131107, at *3 (S.D. Fla. Mar. 25, 2011) (Cooke, J.) (citations

   omitted); accord Daewoo Motor Am., Inc. v. Gen. Motors Corp., 459 F.3d 1249, 1257-58 (11th

   Cir. 2006) (affirming dismissal on comity grounds); ITL Int’l, Inc. v. Walton & Post, Inc., 741 F.

   Supp. 2d 1313, 1317 (S.D. Fla. 2010) (dismissing on comity grounds).

          The Eleventh Circuit applies a three-factor test in determining whether abstention is

   warranted: (1) whether international comity applies; (2) fairness to litigants; and (3) efficient use

   of scarce judicial resources. See Turner Entertainment Co. v. Degeto Film GmbH, 25 F.3d 1512,

   1518 (11th Cir. 1994); Rivera de Chavon Dev. Grp. SRL v. Diaz, 2011 WL 5825770, at *3 (S.D.

   Fla. Nov. 17, 2011); ITL Int’l, Inc., 741 F. Supp. 2d at 1316. All factors are easily met here.

          A.      The Doctrine of Comity Applies

          In the Eleventh Circuit, international comity may be applied either retrospectively or

   prospectively. Curran, 2011 WL 1131107, at *2; Ungaro-Benages, 379 F.3d at 1238; St. Martinus

   Univ., NV v. Caribbean Health Holding, LLC, 2020 WL 956301, at *7 (S.D. Fla. Feb. 27, 2020),

   appeal dismissed sub nom. St. Martinus Univ. v. Caribbean Health Holding, LLC, 2020 WL

   7018197 (11th Cir. Sept. 28, 2020). When applied prospectively, courts evaluate: (i) the strength

   of the United States’ interest in using a federal forum, (ii) the strength of the foreign nation’s
                                                    8
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 9 of 18




   interests, and (iii) the adequacy of the alternative forum, a factor dictated by forum non conveniens

   analysis. Id.; Curran, 2011 WL 1131107, at *2. Abstention is warranted here under each factor

   in the prospective comity analysis.

          First, as the Verified Complaint makes clear, Ukraine’s interests predominate over this

   action. The United States’ entire case rests on an expansive web of alleged conduct that was

   conceived, directed, and executed in Ukraine by Ukrainian oligarchs, bank agents, and corporate

   borrower entities. The Verified Complaint alleges that two Ukrainian nationals, Kolomoisky and

   Boholiubov, misappropriated assets from PrivatBank, “a Ukrainian financial institution located in

   Ukraine.” Compl. ¶¶ 10-12, 16. It alleges that Kolomoisky and Boholiubov caused PrivatBank

   to issue loans to companies they owned or controlled, naming three such companies – NZF, ZFZ,

   and OGZK – all of which are based in Ukraine. Id. ¶¶ 33-63. It alleges that Kolomoisky and

   Boholiubov established a de facto “credit committee” at PrivatBank, consisting of PrivatBank

   employees, to approve the allegedly unlawful loans. Id. ¶¶ 56-62. It alleges that Kolomoisky and

   Boholiubov laundered the loan proceeds through a network of shell companies, which they created

   and controlled, at a PrivatBank branch “controlled by PrivatBank in Ukraine.” Id. ¶¶ 74-83. And

   it alleges that the losses primarily impacted PrivatBank in Ukraine. Id. ¶¶ 82-83. The four corners

   of the pleadings leave no doubt that the nexus of the alleged scheme was rooted in Ukraine, which

   has an overriding interest in prosecuting and regulating allegedly criminal conduct in its own

   borders. Abstention is thus appropriate. See In re Maxwell Communications Corp., 93 F.3d 1036,

   1051 (2d Cir. 1996) (abstaining, where “England has a much closer connection to these disputes

   than does the United States”).

          Second, Ukraine’s interests eclipse those of the United States. The only United States-

   based conduct alleged in the Verified Complaint is the after-the-fact use of allegedly unlawful



                                                    9
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 10 of 18




   proceeds to purchase real estate in Texas. However, none of the downstream United States-based

   conduct would be unlawful but for the allegations of wrongdoing in Ukraine.

          More fundamentally, to permit the United States to pursue claims that require U.S. courts

   to determine the legality of conduct in Ukraine runs contrary to the United States’ interests in

   respecting Ukraine’s judicial process, sovereign rights, and Constitution. See Mujica v. AirScan

   Inc., 771 F.3d 580, 615 (9th Cir. 2014) (“the strength of the U.S. government’s interest in

   respecting Colombia’s judicial process” weighs in favor of dismissal). Article 62 of the

   Constitution of Ukraine grants the Ukrainian criminal court exclusive authority to determine and

   establish that a crime under Ukrainian law has been committed. Marchukov Aff. ¶¶ 16, 31 n.19.

   Likewise, Article 124 of the Constitution of Ukraine provides that only Ukrainian courts are

   entitled to administer justice in Ukraine, and that no other body or authority can exercise or usurp

   the functions of the court. Id. ¶¶ 23, 29. Therefore, the Constitution of Ukraine dictates that the

   judgment of the Ukrainian court is the exclusive mechanism to determine and establish that a crime

   has been committed and that a certain person has committed the crime. Id. ¶¶ 11-12, 24, 34. In

   the absence of such ruling by a Ukrainian criminal court, any finding in a U.S. court concerning

   the legality of conduct in Ukraine would invade Ukraine’s sovereignty and its longstanding

   Constitutional principles. See Republic of Philippines v. Pimentel, 553 U.S. 851, 852-53 (2008)

   (a foreign state has a comity interest in using its own courts, and its “dignity is not enhanced if

   other nations bypass its courts without right or good cause”); Bi v. Union Carbide Chems. &

   Plastics Co., 984 F.2d 582 (2d Cir. 1993) (dismissing the claims of Indian nationals injured by a

   chemical plant explosion in Bhopal based on Indian legislation granting the Indian government

   exclusive standing to represent all victims); Ungaro-Benages, 379 F.3d at 1239 (dismissing claims

   of heir to German corporation where “the German government has a significant interest in having



                                                   10
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 11 of 18




   the Foundation be the exclusive forum for these claims”). Nevertheless, the United States – unable

   to refer to a single criminal investigation or charge levied against any defendant in the Ukraine

   concerning the management of PrivatBank – relies on its own interpretation and application of

   Ukrainian criminal law to conduct occurring in Ukraine, for which Ukraine itself has not brought

   any such charges.

          Finally, courts routinely hold that Ukraine is an adequate alternative forum. See, e.g., In

   re Arbitration between Monegasque De Reassurances S.A.M., 311 F.3d at 499; Universal Trading,

   2007 WL 2669841, at *15; see also Curran, 2011 WL 1131107, at *4 (an alternative forum “need

   not be a perfect forum,” but instead is “adequate” so long as “it offers at least some relief”) (citing

   Leon v. Million Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001)). If anything, Ukraine “will be far

   more adept at applying the law of its own forum, particularly where it is already entertaining

   lawsuits involving the same subject matter.” Banco Latino v. Gomez Lopez, 17 F. Supp. 2d 1327,

   1332 (S.D. Fla. 1998).

          B.      Fairness Considerations Warrant Abstention

          In addition to determining whether international comity applies, the Eleventh Circuit

   considers fairness to the litigants in deciding whether abstention is warranted. See Turner, 25 F.3d

   at 1521-22. Relevant considerations include: (1) the order in which the suits were filed, (2) the

   more convenient forum; and (3) the possibility of prejudice to parties resulting from abstention.

   See id. (citation omitted); St. Martinus Univ., 2020 WL 956301, at *16 (referencing forum non

   conveniens analysis in assessing fairness).

          Fairness militates strongly in favor of deference to the Ukrainian proceedings. While the

   order in which the suits were filed is a neutral factor, as the Related Actions were filed

   simultaneously or within a few months of this case, see Turner, 25 F.3d at 1522, the availability



                                                     11
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 12 of 18




   of highly critical witnesses and the ability to obtain relevant documentary evidence render Ukraine

   a significantly more convenient forum than the United States. The overwhelming majority of the

   relevant evidence is located in Ukraine and will be extremely difficult, if not impossible, for

   Claimants to obtain in this Court. Such evidence concerns, among other things, the origination of

   purportedly fraudulent loans by a Ukrainian bank to Ukrainian entities (Compl. ¶¶ 33-63); the

   transfer of such funds both within and outside Ukraine, including through PrivatBank accounts

   allegedly located in numerous other foreign nations (id. ¶¶ 74-83); the organization and activities

   of the purported “electronic” credit committee at PrivatBank (id. ¶¶ 56-62); and information

   concerning the routing of funds through PrivatBank Cyprus (id. ¶¶ 79-81). As set forth in the

   Marchukov Declaration, Ukraine and the United States are both signatories to the Hague

   Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters

   (the “Evidence Convention”), which applies to requests for documents or deposition testimony.

   Marchukov Aff. ¶¶ 45-46. Ukraine, however, has issued a reservation to the Evidence Convention

   that effectively precludes pre-trial discovery of documentary evidence, declaring it “will not

   execute letters of request issued for the purpose of obtaining pre-trial discovery of documents as

   known in common law countries.” Id. ¶¶ 52, 72 (explaining that Ukraine’s reservation is “broad

   and unqualified”). Claimants’ lack of crucial evidence and the attentdant prejudice they will suffer

   weighs in favor of abstention. See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1332 (11th Cir. 2011)

   (affirming dismissal by this Court, where “the vast majority [of evidence] appears to be in Brazil

   and France”).

          Claimants also will not be able to compel the testimony of any witness who refuses to

   testify voluntarily. See, e.g., Ericson v. Wyndham Worldwide Corp., 2014 WL 11822749, at *5

   (S.D. Fla. Feb. 28, 2014) (Cooke, J.) (lack of compulsory process for the attendance of unwilling



                                                   12
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 13 of 18




   foreign witnesses “strongly” favors dismissal); Tazoe, 631 F.3d at 1332 (same); Rosen v. Execujet

   Servs. LLC, 241 F. Supp. 3d 1303, 1309-12 (S.D. Fla. 2017) (same). A request for testimony

   through the Evidence Convention will still be dependent on the witnesses’s willingness to

   cooperate with such a request (as Ukrainian authorities do not, in practice, seriously enforce

   foreign requests for judicial assistance), and even such voluntary testimony will take at least eight

   to nine months per witness, the minimum time it takes to schedule a hearing in a Ukrainian court

   to obtain witness testimony. Marchukov Aff. ¶¶ 57-62. Once a hearing is set, however, success

   in obtaining testimony still depends on the witnesses’ willingness to cooperate because, if

   witnesses fail to do so, Ukrainian courts will not compel them, and the letter of request for

   testimony likely will be returned unexecuted. Id. ¶ 61. Claimants’ expert, Marchukov, was unable

   to identify a single instance in which a Ukrainian court compelled an unwilling witness to

   cooperate with a foreign request for pre-trial testimony. Id. ¶ 62. Thus, if a Ukrainian witness

   refuses to cooperate, Claimants – as well as Plaintiff – will have no recourse. Id. ¶ 71.

          Even assuming Claimants (or Plaintiff) find a cooperative witness, any hearing may consist

   of a Ukrainian judicial officer reading written questions from the letter of request. Marchukov

   Aff. ¶ 60. Claimants’ counsel cannot be assured they will be provided the opportunity to question

   the witness directly, or explore, clarify, challenge, or impeach the responses of an adverse witness

   through cross-examination. Id. The end result of this laborious, expensive, and time-consuming

   process, which “may take well over a year” (id. ¶ 65), would be of little probative value and

   possibly inadmissible. Claimants’ lack of access to pre-trial documents and limited testimony

   render proceeding with this action highly impractical. In the face of such extraordiary evidence-

   gathering obstacles, Claimants would sufferoverwhelming and prejudicial hardship in formulating

   and presenting a defense.



                                                    13
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 14 of 18




          Beyond the glaring problems Claimants will confront in obtaining pre-trial discovery,

   Claimants also will endure overwhelming hardship presenting key witnesses at trial. Trials turn

   on witnesses. But a trial in this District will leave Claimants unable to ensure the testimony of,

   inter alia: (i) persons involved in the applications for the purportedly fraudulent loans submitted

   in Ukraine, (ii) Ukrainian employees of Plaintiff, including members of the “electronic” credit

   committee involved in issuing those loans, (iii) employees of PrivatBank Cyprus involved in the

   purportedly fraudulent transfer of loan proceeds, (iv) employees of non-party foreign entities who

   allegedly participated in disbursing funds, or (v) persons involved in the lawful acquisition of U.S.

   assets outside of the United States. These witnesses are outside the Court’s subpoena power, and

   Claimants have no means of compelling the appearance of any who decline voluntarily to travel

   to this District (or the United States at large) from around the world. See Ericson, 2014 WL

   11822749, at *5 (dismissing, where “Defendants have identified important witnesses that are

   outside this Court’s compulsory process”); Tazoe, 631 F.3d at 1332 (dismissing because the

   Southern District of Florida lacks the authority to compel certain witnesses to attend proceedings);

   Rosen v. Execujet Servs. LLC, 241 F. Supp. 3d 1303, 1309-12 (S.D. Fla. 2017) (dismissal “heavily”

   favored where “majority of the material witnesses in this action . . . would not be subject to

   compulsory process”).

          Moreover, the United States would suffer no discernible prejudice from a dismissal based

   on abstention. As discussed above, the United States has an acute interest in avoiding infringement

   on Ukrainian sovereignty and preserving amicable foreign relations with Ukraine. Supra, at 10-

   11. And the United States cannot come close to establishing that the Ukrainian proceedings are

   incapable of producing a “fair and just result.” Rivera de Chavon Dev. Grp. SRL v. Diaz, 2011

   WL 5825770, at *3 (S.D. Fla. Nov. 17, 2011); Universal Trading & Inv. Co. v. Kiritchenko, 2007



                                                    14
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 15 of 18




   WL 2669841, at *15 (N.D. Cal. Sept. 7, 2007) (rejecting any notion that “Ukrainian courts are so

   lacking in impartiality, due process, or procedural fairness” that their decisions should be

   disregarded by a U.S. court), aff’d sub nom. Universal Trading & Inv. Co. v. Kiritchenko, 346 F.

   App’x 232 (9th Cir. 2009).

          C.      Abstention Furthers the Efficient Use of Scarce Judicial Resources

          Lastly, the efficient use of scarce judicial resources militates in favor of deferring to the

   Ukrainian proceedings. Criteria relevant to efficiency include (1) the inconvenience of the federal

   forum; (2) the desirability of avoiding piecemeal litigation; (3) whether the actions have parties

   and issues in common; and (4) whether the alternative forum is likely to render a prompt

   disposition. See Turner, 25 F.3d at 1522.

          As shown above, Ukraine is the appropriate forum to determine the validity and legality of

   the loans identified in the Verified Complaint, and the Related Actions pending in Ukraine involve

   substantially the same parties and issues. Supra, at 5-6. Dismissal of this case would avoid

   unnecessary problems with piecemeal litigation, in light of the Related Actions that are currently

   being litigated.   “If both proceedings continued, the courts’ calendars would have to be

   synchronized and the litigation would have to move back and forth across the Atlantic.” Turner,

   25 F.3d at 1522. “The Southern District of Florida is a very busy district,” and the issues to be

   resolved are simply too similar for the Court to “justify expending its resources to manage a case

   clearly suited for the [Ukrainian] courts.” ITL Int’l, Inc., 741 F. Supp. 2d at 1317.7


   7
      Abstention is further required by the doctrine of prescriptive comity, which obligates courts to
   “construe statutes to avoid unreasonable interference with other nations’ sovereign authority where
   possible.” See RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2107 n.9 (2016); In re
   Maxwell Commc’n Corp. plc by Homan, 93 F.3d 1036, 1047 (2d Cir. 1996) (“[I]nternational
   comity . . . as a canon of construction . . . might shorten the reach of a statute.”). As shown above,
   under the Ukrainian Constitution, a conviction by a Ukrainian court is the sole mechanism for
   establishing that a crime occurred. Supra, at 10-11. But the Ukrainian government has not
   initiated a single investigation or brought a single charge against any person or corporate entity
                                                    15
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 16 of 18




   II.    THE FORFEITURE CLAIMS ARE BARRED BY THE STATUTE OF
          LIMITATIONS

          Under 18 U.S.C. § 984(c), “[n]o action pursuant to this section to forfeit property not

   traceable directly to the offense that is the basis for the forfeiture may be commenced more than 1

   year from the date of the offense.” This one-year limitations period is mandatory and applies to

   “any forfeiture action in rem in which the subject property is cash, monetary instruments in bearer

   form, funds deposited in an account in a financial institution . . . , or other fungible property.” Id.

   § 984(b)(1).

          The Verified Complaint alleges that certain Ukrainian bank loans, and the transmission of

   their proceeds into the United States, took place in 2010, nearly a decade prior to the filing of this

   lawsuit in 2020. Compl. ¶ 118. The United States’ claims are therefore time-barred.

                                             CONCLUSION

          Based on the foregoing, the Court should abstain from exercising jurisdiction over this

   action and dismiss all claims with prejudice.


   Dated: February 5, 2021

                                                   Respectfully submitted,

                                                   Black, Srebnick, Kornspan & Stumpf, P.A.
                                                   201 South Biscayne Blvd., Suite 1300
                                                   Miami, FL 33131
                                                   Tel: (305) 371-6421
                                                   Fax: (305) 371-6322

                                          By:      /s/ Howard M. Srebnick
                                                   Howard M. Srebnick
                                                   Florida Bar No. 919063
                                                   Robert T. Dunlap

   related to the Ukrainian loan scheme alleged by the United States. The total absence of any
   criminal charges against anyone in Ukraine, let alone criminal convictions, necessitates abstention.
   See RJR Nabisco, 136 S. Ct. at 2107 n.9 (the courts of the United States “construe[] statutes to
   avoid unreasonable interference with other nations’ sovereign authority where possible.”).
                                                     16
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 17 of 18




                                      Florida Bar No. 11950
                                      HSrebnick@RoyBlack.com
                                      RDunlap@RoyBlack.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      Kasowitz Benson Torres LLP
                                      1633 Broadway
                                      New York, New York 10019
                                      (212) 506-1700
                                      Marc E. Kasowitz
                                      Mark P. Ressler
                                      Ronald R. Rossi
                                      Sarmad M. Khojasteh
                                      Joshua Paul
                                      Pro Hac Vice Anticipated
                                      MKasowitz@kasowitz.com
                                      MRessler@kasowitz.com
                                      RRossi@kasowitz.com
                                      SKhojasteh@kasowitz.com
                                      JPaul@kasowitz.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      /s/ Scott A. Srebnick
                                      Scott A. Srebnick, P.A.
                                      201 South Biscayne Boulevard
                                      Suite 1210
                                      Miami, FL 33131
                                      Telephone: (305) 285-9019
                                      Facsimile: (305) 377-9937
                                      Scott@srebnicklaw.com

                                      Attorney for Claimant Laber




                                        17
Case 1:20-cv-23278-MGC Document 38 Entered on FLSD Docket 02/05/2021 Page 18 of 18




                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 5, 2021, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record in the manner specified, either via transmission of Notices
   of Electronic Filing generated by CM/ECF or in some other authorized manner for those parties
   who are not authorized to receive Notices of Filing electronically.

                                                        /s/ Howard M. Srebnick
                                                        Howard M. Srebnick




                                                   18
